U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File No. 333-143970 STEELE RECORDING CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 75-3232682 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3504 South 5175 West, Cedar City, Utah 84720 (Address of Principal Executive Offices) (435) 592-5553 (Issuer’s telephone number) None (Former name, address and fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No[] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [X]No [] Revenues for year ended December 31, 2009:$-0- Aggregate market value of the voting common stock held by non-affiliates of the registrant as of March 9, 2009 was:$-0- Number of shares of our common stock outstanding as of December 31, 2009 is: 12,220,000. The Company’s Transfer Agent is Island Stock Transfer: 100 Second Avenue South, Suite 705S St. Petersburg, Florida 33701 Tel: 727-289-0010 Fax: 727-289-0069 1 PART I ITEM 1.DESCRIPTION OF BUSINESS Steele Recording Corporation (“Company”) was incorporated in the State of Nevada on February 12, 2007. We are a developmental stage company and our principal business objective is to produce, acquire, license and distribute quality recorded music. We plan to produce and record in various music genres such as gospel, adult contemporary, reggae, top 40, blues, country, rock, instrumental, rock & roll, jazz, pop rock, classical, easy listening, big band, and various ethnic folk music recordings. Our primary focus will be urban music including hip-hop, rock and roll, rap and rhythm and blues. The Company believes, based on industry sources and census data, that this area offers significant growth and profit potential. Steele Recording Corporation’s strategy is to produce compilation CDs containing enhanced or re-digitized master recordings from the Company’s future library, to market them directly through distributors, to contribute these compilation CDs to joint ventures involving the Company, and to license these compilation CDs to third parties for marketing and sale by unaffiliated distributors. We are a development stage company and have not significantly commenced our planned principal operations. Our operations to date have been devoted primarily to startup and development activities, which include the following: 1. Formation of the Company; 2. Development of the Steele Recording Corporation business plan; 3. Due diligence and research on emerging urban and hip-hop oriented music artists as potential clients. 4. Due diligence and research on emerging artists and bands that have developed a significant following as potential candidates for one album recording contracts 5. Due diligence and research on major labels that have recently dropped artists selling fewer than 400,000 albums. Steele Recording Corporation is a development stage company yet to engage in significant operations.We believed that public listing might facilitate our efforts in raising capital so as to effectuate our business plan.Thus far we have been unsuccessful in attracting additional capital.Without securing additional capital we are not certain that we can successfully execute our business plan. The Company’s business approach is a four-faceted revenue generating and business philosophy: 1. Understand and adapt to consumers and artists behavior, habits, and wants, responding with advanced solutions and technologies; 2. Respect the rights of artists and copyright holders, recognizing the value of their work, and use technological innovations and consumer movements to capitalize on evolving distribution and promotional opportunities; 3. Develop and offer cooperative solutions to the recording & radio industry to leverage technology and extensive content for mutual promotional and financial benefit; and 4. Offer quality, diversity, accessibility, and convenience to Company customers. Since the Company’s inception on February 12, 2007 to December 31, 2009, the Company has not generated any revenues and has incurred a cumulative net loss of $80.187. Steele Recording Corporation currently has one officer and one director. The Company’s officer, Mack Steele, does not receive a salary. As of December 31, 2009 Steele Recording Corporation had 12,220,000 shares of $0.001 par value common stock issued and outstanding. Steele Recording Corporation has administrative offices located at 3504 South 5175 West, Cedar City, Utah 84720. Steele Recording Corporation fiscal year end is December 31. 2 EMPLOYEES We have no full time employees.Mack Steele, our President, Chief Executive Officer and Director, has agreed to allocate a portion of his time to our activities without compensation. ITEM 2.DESCRIPTION OF PROPERTY Steele Recording Corporation maintains its office at 3504 South 5175 West, Cedar City, Utah 84720. The space is provided at no cost to the Company by its President and CEO.There are currently no proposed programs for the renovation, improvement or development of the facilities currently in use. ITEM 3.LEGAL PROCEEDINGS The issuer was named in an amended complaint filed in District Court, Clark County Nevada, by Phyllis Wynn, individually and as the trustee for the Phyllis Wynn Family Trust. The Complaint appears to name approximately 81 defendants including Steele Recording Corporation.The Amended Complaint was filed September 23, 2009. It alleges 17 causes of actions including breach of contract and fraud against various other defendants and fraudulent conveyance to the Issuer and its President and CEO Marlon Steele. The substance of the Complaint involves a real estate transaction not involving the Issuer. We do not believe the Plaintiff will prevail as to her claims regarding Steele Recording Corporation and have answered with affirmative defenses including but not limited to the following: (1) the injuries and damages complained of did not occur as the result of any action on the part of the Issuer but as the sole, direct and proximate result of actions by Plaintiff and third parties not otherwise related to the Issuer. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS On December 31, 2009, there were 25 shareholders of record of our common stock.Our shares of common stock have never been traded on any recognized stock exchange. DIVIDENDS We do not intend to pay dividends now or in the near future.Any payment of cash dividends in the future will be dependent upon: the amount of funds legally available therefore; our earnings; financial condition; capital requirements; and other factors which our Board of Directors deems relevant. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Going Concern The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has incurred a net operating loss of $80,187 through December 31, 2009. The Company has not commenced its operations, rather, still in the development stages, raising substantial doubt about the Company’s ability to continue as a going concern.In order to continue as a going concern, the Company will need, among other things, additional capital resources. Management’s plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However management cannot provide any assurances that the Company will be successful in accomplishing any of its plans.The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 3 Plan of Operation Steele Recording Corporation (the “Company”) was incorporated in the State of Nevada on February 12, 2007.The Company’s principal business objective is to produce, acquire, license and distribute high-quality recorded music.The Company plans to produce such types of music as gospel, adult contemporary, reggae, top 40, blues, country, rock, instrumental, rock & roll, jazz, pop rock, classical, easy listening, big band, and various ethnic folk music recordings.The Company’s primary focus will be on urban music, the area of the industry that includes hip-hop, rock and roll, rap and rhythm and blues.The Company’s operations have been limited to general administrative operations and we are considered a development stage company in accordance with Statement of Financial Accounting Standards No. 7. Results of Operations (Unaudited) Februray 12, 2007 Restated (date of inception) For the year ended For the year ended through December 31, 2009 December 31, 2008 December 31, 2009 Revenues $
